Filed 10/16/20 P. v. Sanchez CA2/5
    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS

 California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions
 not certified for publication or ordered published, except as specified by rule 8.1115(b). This opinion
 has not been certified for publication or ordered published for purposes of rule 8.1115.



IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                       SECOND APPELLATE DISTRICT

                                        DIVISION FIVE


 THE PEOPLE,                                                   B302304

      Plaintiff and                                            (Los Angeles County
 Respondent,                                                   Super. Ct. No. NA112069)

          v.

 OSCAR ALVAREZ
 SANCHEZ,

      Defendant and
 Appellant.


      APPEAL from an order of the Superior Court of Los
 Angeles County, Laura Laesecke, Judge. Affirmed.
      Rachel Lederman, under appointment by the Court of
 Appeal, for Defendant and Appellant.
      No appearance for Plaintiff and Respondent.
                 __________________________
      In June 2019, defendant and appellant Oscar Alvarez
Sanchez was charged with willful infliction of corporal injury
on a cohabitant within seven years of a prior assault
conviction (Pen. Code, § 273.5, subd. (f)(1)1 [count 1]), two
counts of making a criminal threat (§ 422, subd. (a) [counts 2
& 3]), possession of a destructive device in a public place
(§ 18715, subd. (a)(5) [count 4]), sale or transportation of a
destructive device (§ 18730 [count 5]), and use of a
destructive device or explosive to injure/destroy (§ 18740
[count 6]). With respect to counts 1 and 3, it was alleged
that he personally used a deadly and dangerous weapon in
commission of the crime, specifically a lighter and gasoline
(§ 12022, subd. (b)(1)). Sanchez’s prior conviction was
alleged to be a strike (§§ 667, subd. (d), 1170.12, subd. (b)),
and a serious felony (§ 667, subd. (a)).
      In September 2019, the complaint was amended to
strike the section 12022, subdivision (b)(1) allegation from
count 1 and instead allege identical language as to count 2.
Sanchez, represented by privately retained counsel and
pursuant to a plea agreement with the People, pleaded no
contest to counts 2 and 6, admitted the truth of the special
allegation pursuant to section 12022, subdivision (b)(1) in
connection with count 2, and admitted the prior strike
conviction. At the same time and pursuant to the plea
agreement, Sanchez admitted to a violation of probation in
his prior case; the court accepted the plea as an admission of

     1 All further statutory references are to the Penal Code
unless otherwise specified.



                               2
the probation violation. The court dismissed the remaining
counts, and sentenced Sanchez to eight years eight months
in state prison, consisting of the low term of three years in
count 6, doubled pursuant to the three strikes law, plus one
year four months (one-third the mid-term) in count 2, plus
one year for a probation violation, and four months for the
personal use allegation in count 2. The court also issued a
10-year protective order prohibiting contact with the victim,
and imposed various fines and fees, finding that Sanchez
had the ability to pay them, in light of the length of his
sentence and his age and health. Sanchez waived his
presentence custody credits as of the day of sentencing, and
he was not awarded custody or conduct credit.
      Sanchez stipulated to the factual basis for his plea
based on arrest reports and transcripts. In the incident,
Sanchez had hit a parked van that his wife was sitting in
twice with another vehicle, deprived her of all personal
possessions, then poured gasoline over her and lit a lighter,
threatening to kill her. He drove her around for two hours
while throwing things at her before releasing her.
      Sanchez timely appealed on the basis of “new
evidence,” in the form of a notarized letter from his wife,
which stated that she was addicted to “Crystal Meth” at the
time of the incident and accidentally poured gasoline on
herself. She could not remember how the marks and bruises
appeared on her body, but she told the police that Sanchez
hurt her to escape the humiliation of having them discover
that she was under the influence of drugs. Sanchez’s request




                             3
for a certificate of probable cause was denied by the trial
court. On December 3, 2019, this court issued an order
limiting the issues in this case to those not requiring a
certificate of probable cause.
      We appointed counsel. After reviewing the record,
counsel filed an opening brief asking this court to review the
record independently pursuant to People v. Wende (1979) 25
Cal. 3d 436, 441 (Wende). On June 29, 2020, we advised
Sanchez that he had 30 days to submit any contentions or
issues he wished us to consider. No response has been
received to date.
      “In the case of a judgment of conviction following a plea
of guilty or no contest, section 1237.5 authorizes an appeal
only as to a particular category of issues and requires that
additional procedural steps be taken. That statute provides:
‘No appeal shall be taken by the defendant from a judgment
of conviction upon a plea of guilty or nolo contendere, or a
revocation of probation following an admission of violation,
except where both of the following are met: [¶] (a) The
defendant has filed with the trial court a written statement,
executed under oath or penalty of perjury showing
reasonable constitutional, jurisdictional, or other grounds
going to the legality of the proceedings. [¶] (b) The trial
court has executed and filed a certificate of probable cause
for such appeal with the clerk of the court.’” (In re Chavez
(2003) 30 Cal. 4th 643, 650.) “[I]t is settled that two types of
issues may be raised in a guilty or nolo contendere plea
appeal without issuance of a certificate: (1) search and




                              4
seizure issues for which an appeal is provided under section
1538.5, subdivision (m); and (2) issues regarding proceedings
held subsequent to the plea for the purpose of determining
the degree of the crime and the penalty to be imposed.”
(People v. Panizzon (1996) 13 Cal. 4th 68, 74 (Panizzon); see
also People v. Mendez (1999) 19 Cal. 4th 1084, 1096.)
“‘[S]ection 1237.5 does not allow the reviewing court to hear
the merits of issues going to the validity of the plea unless
the defendant has obtained a certificate of probable cause, or
has sought and obtained relief from default in the reviewing
court.’ [Citation.]” (Panizzon, supra, at p. 75.)
      We have examined the entire record. We are satisfied
no arguable issues exist and that Sanchez’s counsel has fully
satisfied her responsibilities under Wende. (Smith v.
Robbins (2000) 528 U.S. 259, 279–284; Wende, supra, 25
Cal.3d at p. 441.)



           MOOR, J.

     We concur:




           RUBIN, P. J.                KIM, J.




                              5